
	

114 S2892 IS: Timber Innovation Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2892
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Ms. Stabenow (for herself, Mr. Crapo, Ms. Klobuchar, Mr. Daines, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To accelerate the use of wood in buildings, especially tall wood buildings,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Timber Innovation Act of 2016.
 2.FindingsCongress finds that— (1)wood products play a significant role in the United States economy;
 (2)the United States wood products industry employs more than 548,000 individuals in manufacturing and forestry;
 (3)private forest owners in the United States support approximately 2,400,000 jobs and $87,000,000,000 in payroll;
 (4)support for wood buildings and growing market opportunities for the use of wood products, such as tall wood building markets, could—
 (A)help ensure that forests in the United States remain healthy; and
 (B)create income streams for private forest owners that may help the owners keep their land forested instead of selling the land for development;
 (5)developing new markets for wood use in buildings may drive additional investment in hazardous fuels treatments on forest land;
 (6)innovative wood product technologies and building systems— (A)have enabled longer wood spans, taller walls, and higher buildings; and
 (B)continue to expand the possibilities for wood use in construction;
 (7)wood, because it is a building material that sequesters carbon, has the potential to reduce the overall carbon footprint of a project that uses wood as a building material;
 (8)research helps to modernize building codes on an international basis, and that modernization is needed in the United States for tall wood buildings;
 (9)building codes specify a level of safety that each building material and system shall meet and that level of safety is the same regardless of the construction materials used;
 (10)in the case of wood, building codes ensure that the allowable size, configuration, and required structural and fire protection features of a construction project allow for the safety of all occupants; and
 (11)mass timber buildings, due to the thick, solid wood panels of which the buildings are composed, are slow to burn and have inherent fire resistance that, under many configurations, establishes a fire performance equal to or better than other construction materials, allowing mass timber to be used appropriately for buildings that are significantly taller and larger than traditional wood buildings.
 3.DefinitionsIn this Act: (1)Mass timberThe term mass timber means a type of building component or system that uses large panelized wood construction, including—
 (A)cross-laminated timber; (B)nail laminated timber;
 (C)glue laminated timber; (D)laminated strand lumber; and
 (E)laminated veneer lumber.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)Tall wood buildingThe term tall wood building means a building designed to be—
 (A)constructed with mass timber; and (B)more than 85 feet in height.
				4.Establishment of research and development program for advancing tall wood building construction
 (a)In generalThe Secretary shall establish a performance-driven research and development program for the purpose of advancing tall wood building construction in the United States (referred to in this section as the program).
 (b)ActivitiesIn carrying out the program, the Secretary, in consultation with the State and Private Forestry deputy area of the Forest Service, shall—
 (1)after receipt of input and guidance from, and collaboration with, the wood products industry, conservation organizations, and institutions of higher education, conduct research at the Forest Products Laboratory that meets measurable performance goals for the achievement of the priorities described in subsection (c); and
 (2)after coordination and collaboration with the wood products industry and conservation organizations, make competitive grants to institutions of higher education to conduct research that meets measurable performance goals for the achievement of the priorities described in subsection (c).
 (c)Program prioritiesThe research carried out under the program shall give priority to— (1)ways to improve the commercialization of tall wood building materials;
 (2)analyzing the safety of tall wood building materials; (3)calculations by the Forest Products Laboratory of the life cycle environmental footprint, from extraction of raw materials through the manufacturing process, of tall wood building construction;
 (4)identifying the building code modifications necessary to construct tall wood buildings; (5)analyzing methods to reduce the life cycle environmental footprint of tall wood building construction;
 (6)analyzing the potential implications of the broad adoption of tall wood building technology and architecture in the commercial and residential building market on wildlife and forest biodiversity; and
 (7)1 or more other research areas identified by the Secretary, in consultation with the State and Private Forestry deputy area of the Forest Service, conservation organizations, institutions of higher education, and the wood products industry.
 (d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research carried out under the program shall be achievable within a 5-year timeframe.
 (e)FundingThere are authorized to be appropriated to carry out this section such sums as are necessary. 5.Tall wood building competitionSubject to availability of appropriations, not less frequently than once during each fiscal year for the period of fiscal years 2017 through 2021, the Secretary shall carry out a competition for a tall wood building design in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
		6.Wood innovation grant program
 (a)Definition of eligible entityIn this section, the term eligible entity means— (1)an individual;
 (2)a public or private entity (including a center of excellence that consists of 1 or more partnerships between forestry, engineering, architecture, or business schools at 1 or more institutions of higher education); or
 (3)a State, local, or tribal government. (b)Grants authorizedThe Secretary, in carrying out the wood innovation grant program of the Secretary described in the notice of the Secretary entitled Request for Proposals: 2016 Wood Innovations Funding Opportunity (80 Fed. Reg. 63498 (October 20, 2015)), may make a wood innovation grant to 1 or more eligible entities each year for the purpose of the acceleration of the adoption of emerging technologies in the development of innovative wood products for tall wood building construction.
 (c)Matching requirementAs a condition of receiving a grant under subsection (b), a recipient shall provide funds equal to the amount the recipient receives under the grant, to be derived from non-Federal sources.
 (d)FundingThere are authorized to be appropriated to the Secretary to award grants under subsection (b) such sums as are necessary.
			7.Technical assistance
 (a)In generalThe Secretary, in cooperation with State foresters and State extension directors (or equivalent State officials), shall carry out a program of education and technical assistance for mass timber applications (referred to in this section as the program).
 (b)ActivitiesActivities under the program shall include— (1)the provision of assistance to an individual, a public or private entity, or a local or tribal government in the development of skills and knowledge relating to the use of wood in mass timber applications and other wood technologies;
 (2)the provision of assistance to an individual, a public or private entity, or a State, local, or tribal government in the identification of opportunities for the use of mass timber; and
 (3)activities to increase public understanding of— (A)the environmental, economic, and social values associated with using wood in the construction of buildings; and
 (B)the relationship between the development of markets for wood products and the ability to carry out sustainable forest management.
 (c)MethodsThe program may include the development and distribution of educational materials and holding events designed to transfer knowledge.
 (d)ExpertiseThe Secretary shall— (1)maintain, within the Forest Service, sufficient professional expertise relating to the uses of wood products to conduct the program; and
 (2)improve that expertise by collaborating with other Federal and non-Federal experts on the uses of wood products.
 (e)PartnersThe Secretary shall collaborate and partner with 1 or more non-Federal entities, including the governments of other countries, States, local governments, not-for-profit organizations, businesses, and institutions of higher education—
 (1)to enhance tall wood building commercialization in the United States;
 (2)to develop technical assistance relating to tall wood building commercialization; and (3)to carry out the program.
 (f)FundingThere are authorized to be appropriated to the Secretary to carry out the program such sums as are necessary.
			
